TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00373-CR



                                    Albert Cubit, Appellant

                                                v.

                                  The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
        NO. 3030449, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Albert Cubit seeks to appeal from a judgment of conviction for family violence

assault. Sentence was imposed on April 8, 2005. There was no motion for new trial. The deadline

for perfecting appeal was therefore May 9, 2005. Tex. R. App. P. 26.2(a)(1). Notice of appeal was

filed on June 9, 2005. Under the circumstances, we lack jurisdiction to dispose of the purported

appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.

1996).
              The appeal is dismissed.




                                            ___________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: August 5, 2005

Do Not Publish




                                               2